Citation Nr: 0112480	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  99-04 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Determination of the proper initial rating for service-
connected residuals of a left hip shell fragment wound, 
muscle group XVII, currently assigned a 20 percent disability 
rating.

2.  Determination of the proper initial rating for a service-
connected scar residual from a shell fragment wound of the 
left lower leg, currently assigned a noncompensable 
evaluation.

3.  Determination of the proper initial rating for a service-
connected scar residual from a shell fragment wound of the 
abdomen, currently assigned a noncompensable evaluation.

4.  Entitlement to an effective date earlier than August 27, 
1998, for service connection for post-traumatic stress 
disorder (PTSD).

5.  Entitlement to an effective date earlier than February 
24, 1998, for a 20 percent evaluation for residuals of a left 
hip shell fragment wound, muscle group XVII.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the following rating decisions of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO):  a September 1998 decision 
granting service connection for scar residuals from shell 
fragment wounds of the left hip, the left lower leg and the 
abdomen and assigning a noncompensable disability rating to 
each disorder, and denying a 10 percent rating based upon 
multiple, noncompensable, service-connected disabilities; a 
January 2000 decision granting service connection for PTSD 
and assigning a 10 percent disability rating, effective 
August 27, 1998, and; a February 2000 decision 
recharacterizing the veteran's left hip disorder as residuals 
of a left hip shell fragment wound, muscle group XVII, and 
increasing the rating to 20 percent, effective September 23, 
1999.  The RO later amended the effective date for the 
increased evaluation of the left hip disorder to February 24, 
1998.

Also during the course of this appeal the RO granted a rating 
in excess of 10 percent for a service connected disorder 
effective from the date of the service connection claim, 
thereby vitiating the claim for a 10 percent rating based 
upon multiple, noncompensable, service-connected 
disabilities.  See 38 C.F.R. § 3.324 (2000).  Therefore, this 
issue is no longer on appeal before the Board due to lack of 
legal merit or entitlement.  Sabonis v. Brown, 6 Vet. App. 
426, 429-30 (1994).

The record reflects uncertainty as to the status of the 
veteran's claim of entitlement to a higher initial rating for 
PTSD.  Subsequent to the veteran's RO hearing testimony on 
this issue, and RO provision of a corresponding Statement of 
the Case (SOC), the veteran's representative submitted a VA 
Form 646 also addressing this matter.  This form is not date-
stamped and the RO appears not to have determined whether it 
constitutes a timely filed substantive appeal.  The issue 
does not appear on the Certification of Appeal and neither 
the veteran nor his representative raised the issue during 
the veteran's subsequent travel Board hearing.  The Board 
refers this matter to the RO for resolution.


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a left hip 
shell fragment wound, muscle group XVII is manifested by 
moderate, but not by moderately severe disability.

2.  The veteran's service-connected scar residual from a 
shell fragment wound of the left lower leg is manifested by a 
smooth, nontender, hypopigmented, proximal left lower leg 
scar, three centimeters long and one centimeter wide, without 
adhesions, ulceration or breakdown, elevation or depression, 
underlying tissue loss, inflammation, edema, keloid, 
disfigurement or limitation of function.

3.  The veteran's service-connected scar residual from a 
shell fragment wound of the abdomen is manifested by an 
almost imperceptibly small scar near the navel, slightly 
pinker than the surrounding skin, and without tenderness, 
adhesions, texture changes, ulceration or breakdown, 
elevation, depression, underlying tissue loss, inflammation, 
edema, keloids, disfigurement or limitation of function.

4.  On August 27, 1998, the RO received the veteran's initial 
claim of entitlement to service connection for PTSD, and 
ultimately granted service connection effective on that date.

5.  The veteran did not appeal a February 1970 RO decision 
denying service connection for residuals of a left hip 
injury.

6.  There is no evidence of a claim of entitlement to VA 
benefits pertaining to a left hip disorder between February 
1970 and February 24, 1998.

7.  Evidence dated prior to February 24, 1998, does not show 
left hip impairment sufficient to support a 20 percent 
disability rating.


CONCLUSIONS OF LAW

1.  The initial 20 percent rating assigned for residuals of a 
left hip shell fragment wound, muscle group XVII is 
appropriate and criteria for assignment of a rating in excess 
of 20 percent are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.73, Diagnostic Code 5317 
(2000).

2.  The initial noncompensable rating assigned for a scar 
residual from a shell fragment wound of the left lower leg is 
appropriate and criteria for assignment of a compensable 
rating are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Code 7805 (2000).

3.  The initial noncompensable rating assigned for a scar 
residual from a shell fragment wound of the abdomen is 
appropriate and criteria for assignment of a compensable 
rating are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Code 7805 (2000).

4.  The veteran does not meet criteria for entitlement to an 
effective date prior to August 27, 1998, for service 
connection for PTSD.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 
38 C.F.R. §§ 3.156, 3.400(q)(ii) (2000).

5.  The veteran does not meet criteria for entitlement to an 
effective date prior to February 24, 1998, for a 20 percent 
evaluation for residuals of a left hip shell fragment wound, 
muscle group XVII.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts entitlement to initial evaluations in 
excess of 20 percent for residuals of a left hip shell 
fragment wound, muscle group XVII and compensable evaluations 
for scar residuals from shell fragment wounds of the left 
lower leg and of the abdomen, because each of these service-
connected disorders is more disabling than contemplated by 
the current ratings.  The veteran also contends that the 
effective date of service connection for his PTSD should be 
prior to August 27, 1998, and that the effective date of the 
20 percent rating for his left hip disorder should be prior 
to February 24, 1998.  The veteran argues that these 
effective dates should be the date of his 1969 separation 
from service.  All of the disorders at issue in this appeal 
arose from injuries which the veteran sustained during his 
tour of duty as a Vietnam combat soldier.

VA has met its duty to assist the veteran to develop these 
claims.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA).  During the course 
of the appeal the RO has provided the veteran with SOCs and 
Supplemental SOCs including notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the claims.  The RO verified the veteran's service and 
obtained and associated with the claims file, to the extent 
possible, pertinent records including service medical records 
(SMRs), private and VA medical records, including reports of 
VA examinations during the pendency of this matter, 
transcripts of RO and Board hearings on the issues on appeal, 
and other records, if any, which the veteran identified as 
pertinent to his claims.

Evaluation issues

VA rates each service-connected disability under the Schedule 
for Rating Disabilities (rating schedule) by applying 
Diagnostic Code (DC) criteria to evidence of a veteran's 
symptomatology.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  
Evaluation contemplates matching a veteran's demonstrated 
symptomatology to criteria under the appropriate DC, then 
assigning the most closely corresponding rating.  38 C.F.R. 
§ 4.7.  The rating is intended to reflect the extent to which 
a disability diminishes a veteran's ability to function under 
conditions of ordinary daily life and, as far as practicable, 
to indicate the extent to which the current disability 
impairs earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  In a claim of disagreement with a disability 
rating assigned contemporaneously to a grant of entitlement 
to service connection, as is the case here, the facts of a 
particular case may require assignment of separate disability 
ratings for separate time periods.  Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).

Evaluation of a left hip disorder

The RO service connected the veteran's residual scar of the 
left hip from a shell fragment wound by a September 1998 
rating decision which also assigned a noncompensable 
disability rating pursuant to DC 7805.  In December 1998 the 
veteran submitted a timely Notice of Disagreement (NOD).  
Also in December 1998 the RO provided a Statement of the Case 
(SOC) and the veteran perfected his appeal in March 1999.  
During the course of the appeal the RO recharacterized the 
left hip disorder as a left hip shell fragment wound, muscle 
group XVII, and increased the rating to 20 percent pursuant 
to DC 5317.  An October 2000 rating decision assigned 
February 24, 1998 -- the date of the veteran's service 
connection claim -- as the effective date of the 20 percent 
rating.

Under 38 C.F.R. § 4.73, DC 5322, pertaining to muscle group 
XVII injuries, a 50 percent disability rating is warranted 
for severe disability; a 40 percent disability rating is 
warranted for moderately severe disability; a 20 percent 
disability rating is warranted for moderate disability, and; 
a slight disability is noncompensable.  VA regulations 
provide guidelines for characterizing the severity of muscle 
disability at each of these four levels.  38 C.F.R. § 4.56.

SMRs confirm that at the time of the veteran's separation 
from service he had a small scar on his left hip secondary to 
a fragment wound sustained during Vietnam service.  The 
report of the veteran's separation examination disclosed 
otherwise normal musculoskeletal, vascular, neurological and 
all other clinical evaluations.  Although there is no SMR 
evidence of in-service treatment for the hip wound, the 
veteran explained in written and oral statements and hearing 
testimony that he sustained the injury during combat.  He 
stated that he received treatment at a field hospital but 
that the fragment was not removed until several years after 
service by the veteran's private doctor.  The veteran also 
stated that the doctor gave him the fragment as a souvenir, 
that the doctor has since died and that his records are 
unavailable.

The earliest postservice medical evidence of record 
pertaining to the veteran's left hip disorder appears in 
reports of a series of VA examinations beginning in June 
1998.  At that time, the veteran complained of hip weakness 
and pain to the VA physician who examined him for 
neurological disorders.  He reported that the pain sometimes 
was sharp and radiated to his groin and thigh and that it 
could be so disabling that it caused him to fall.  Physical 
and electromyographic examinations, including nerve 
conduction studies all were normal.  Also in June 1998, the 
veteran informed another VA examiner who provided a general 
medical review that the left hip pain and weakness could 
cause him to collapse as frequently as every two weeks.  The 
examination and X-rays showed the veteran's left hip to have 
been essentially asymptomatic except for an eight centimeter 
long, one centimeter wide scar, without induration, keloids 
or hypopigmentation.  The examiner found no evidence of pain, 
weakness or functional impairment attributable to a left hip 
injury.

The veteran underwent additional VA examinations in September 
and October 1999.  A report of an examination for scars 
confirms a hypopigmented, nontender scar in the lateral 
portion of the left upper hip which appeared wrinkled but 
felt smooth, and was without adhesion, ulceration or 
breakdown, elevation or depression, underlying tissue loss, 
inflammation, keloid, edema, or disfigurement.  The only left 
hip symptomatology disclosed by a contemporaneous joints 
examination was limitation of adduction to 20 degrees and 
pain upon external rotation.  Neurological testing showed 
diminished motor strength of left hip flexion, measured at 4-
/5 and accompanied by groin pain but no other evidence of 
neuropathy or radiculopathy related to a left hip injury.  An 
examination for bone disorders disclosed none and there was 
no other evidence of muskuloskeletal, vascular or 
neurological symptoms associated with the left hip injury.  
No medical documentation associated with the claims file 
notes evidence of an explosive effect, residuals of 
debridement, prolonged infection, loss of deep fascia, muscle 
tonus or muscle substance associated with the veteran's left 
hip disability.

Analysis of the record under VA guidelines for characterizing 
the severity of a muscle disability discloses that the 
evidence documents no more than a moderate disability.  See 
38 C.F.R. § 4.56.  Specifically, the evidence shows that the 
veteran sustained a deep penetrating, short track injury of 
the left hip, without explosive effect, residuals of 
debridement or prolonged infection, all of which are 
consistent with moderate muscular disability.  See 38 C.F.R. 
§ 4.56(d)(2)(i).  Other indicia of a moderate disability are 
the veteran's lowered fatigue threshold and loss of power of 
the affected muscles.  See 38 C.F.R. § 4.56(d)(2)(ii) and 
(iii).  However, examination did not confirm additional 
findings suggestive of moderate disability, including loss of 
deep fascia, muscle tonus or muscle substance associated.  
Id.  Neither do examination findings confirm symptomatology 
consistent with a moderately severe disability.  For example, 
there is no evidence of debridement, prolonged infection, 
sloughing of soft soft parts, intermuscular scarring or 
prolonged hospitalization, thereby indicating less than 
moderately severe disability  See 38 C.F.R. § 4.56(d)(3).  
Absence of evidence of a fragment track through one or more 
muscle groups, loss of deep fascia, muscle substance or 
normal firm resistance also indicates less than moderately 
severe disability, see 38 C.F.R. § 4.56(d)(3)(ii) and (iii).

Accordingly, the Board finds that the preponderance of the 
evidence shows no more than moderate current disability 
attendant to residuals of the veteran's left hip wound 
involving muscle group XVII, thereby warranting no more than 
the current 20 percent maximum schedular evaluation.  DC 
5317.

Evaluation of lower left leg and abdominal shell fragment 
wound residuals

The RO service connected the veteran's residual scars from 
shell fragment wounds of the left lower leg and abdomen by a 
September 1998 rating decision which also assigned 
noncompensable disability ratings pursuant to DC 7805.  Under 
38 C.F.R. § 4.118, DC 7805, a scar is rated on limitation of 
function of the affected body part.  In December 1998 the 
veteran submitted a timely NOD.  Also in December 1998 the RO 
provided an SOC and the veteran perfected his appeal in March 
1999.

SMRs disclose no evidence that the veteran sought or received 
treatment for, or was diagnosed with shell fragment wounds of 
the lower left leg or abdomen during service.  The medical 
history he provided at the time of his separation from 
service did not include a reference to shell fragment wounds 
of the lower left leg or abdomen and none are noted on the 
report of his separation examination.

The earliest medical evidence of record pertaining to the 
veteran's shell fragment wounds of the lower left leg or 
abdomen appears in reports of a series of VA examinations 
beginning in June 1998.  During a neurological examination at 
that time the veteran complained of intermittant left leg 
pain and weakness.  Physical and electromyographic 
examinations including nerve conduction studies all were 
normal.  Also in June 1998 the veteran informed another VA 
examiner who provided a general medical review that during 
his tour of combat duty in Vietnam he had been wounded by 
shrapnel in the left lateral leg and in the abdominal area 
near the navel.  Findings included the following:  a 
nontender scar without keloids on the left lateral leg 
between the knee and the ankle, near the calf, three 
centimeters long, one centimeter wide, with one fourth 
induration and mild hypopigmentation, and; a nontender scar 
on the abdominal midline below the navel, one centimeter long 
and one-eighth centimeter wide, without induration or 
keloids.  X-rays were negative.  The examiner noted that 
there was no evidence of pain, weakness or functional 
impairment of any kind attributable to the scars.  The 
veteran informed the examiner who conducted a VA examination 
for scars in September 1999 that the scars cause him no 
problems except for occasional itching.  Findings included 
the following:  an almost imperceptibly small abdominal scar 
that was slightly pinker than the surrounding skin, and 
without tenderness, adhesions, texture changes, ulceration or 
breakdown, elevation, depression, underlying tissue loss, 
inflammation, edema, keloids, disfigurement or limitation of 
function, and; a smooth, nontender, hypopigmented, proximal 
left lower leg scar without adhensions, ulceration or 
breakdown, elevation or depression, underlying tissue loss, 
inflammation, edema, keloid, disfigurement or limitation of 
function.  Also in September and October 1999 the veteran was 
examined for PTSD and for disorders of the joints, bones and 
for peripheral neuropathy.  None of these examinations 
disclosed symptomatology or disfunction attributable to lower 
left leg or abdominal shell fragment injuries or related 
scars.

In support of his claim, the veteran submitted written 
statements from himself and from coworkers and he testified 
at hearings before the undersigned Board member.  The letters 
from the veteran's coworkers state that the veteran's left 
leg caused him substantial discomfort and inconvenience on 
the job, sometimes to the extent that he was unable to 
perform his required duties.  These letters do not 
specifically address the two scars at issue, here.  The 
veteran testified that his abdominal scar caused no pain or 
itching, and that the left leg scar was "a nuisance more 
than anything else," that it was ugly and itchy, but that it 
wasn't uncomfortable enough to inhibit his activities.

In consideration of the foregoing, the Board finds no 
evidence suggesting that the veteran has residuals of shell 
fragment wounds of the lower left leg and abdomen other than 
scars in those areas.  The Board further finds no evidence 
suggesting that any manner or degree of dysfunction or 
inconvenience is or ever has been attributable to these 
scars.  Therefore, the Board is constrained to conclude that 
the evidence does not support a compensable rating for the 
veteran's lower left leg and abdominal scars under the 
applicable DC.  See 38 C.F.R. § 4.118, DC 7805.  The Board 
finds that a compensable rating for these disorders is not 
available under another DC.

Conclusion

Beyond statements from the veteran and his coworkers, there 
is no competent medical evidence showing symptomatology 
sufficient to meet criteria for increased initial or current 
disability ratings for service-connected residuals of a left 
hip shell fragment wound, muscle group XVII or for scar 
residuals from shell fragment wounds of the left lower leg 
and the abdomen.  However, because the veteran and his 
coworkers are lay persons with no medical training or 
expertise, their statements alone cannot constitute competent 
evidence of the required symptomatology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993) (holding that lay 
persons are not competent to offer medical opinions).  Based 
upon the foregoing, the Board finds that the preponderance of 
the evidence is against the veteran's claims of entitlement 
to higher ratings for these disorders and the benefit of the 
doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b) (West 
1991 & Supp. 1998); VCAA; Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

In reaching its decision the Board considered the veteran's 
medical history and possible application of other provisions 
of 38 C.F.R., Parts 3 and 4, notwithstanding whether the 
veteran or his representative requested extra-schedular 
consideration.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
592-3 (1991).  However, the Board finds that the record does 
not show the disabilities considered here to be so 
exceptional or unusual, with marked interference with 
employment or repeated hospitalization beyond that 
contemplated by rating criteria, as to render application of 
schedular standards impractical.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Effective date issues

As a general rule, the effective date for a disability 
compensation award arising from an original claim, a claim to 
reopen after final disallowance or a claim for an increased 
rating, is the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110 (West 1991); 38 C.F.R. § 3.400 (2000).

Service connection for PTSD

The effect of the general rule on a claim for an earlier 
effective date for service connection may be mitigated under 
circumstances where the record includes new and material 
evidence submitted after denial of an initial service 
connection claim.  See, e.g. 38 C.F.R. §§ 3.156(b), 3.400; 
Spencer v. Brown, 4 Vet. App. 283, 293 (1993), citing VA G.C. 
Digested Opinion, July 17, 1984.  However, no issue of new 
and material evidence arises in this case because the veteran 
never has been denied service connection for PTSD.  Indeed, 
the claims file includes no evidence that he ever had claimed 
entitlement to service connection for PTSD before the RO 
received his August 27, 1998 letter.  Furthermore, there is 
no claims file evidence of a PTSD diagnosis until after the 
date of the initial claim.  Accordingly, the record affords 
no possible basis for an effective date for service 
connection for PTSD prior to August 27, 1998, see 38 C.F.R. 
§ 3.400(q)(1)(ii), the general rule applies and the Board 
must deny the veteran's claim for an earlier effective date 
for service connection for PTSD.

Rating a left hip disorder

In a case involving a claim for an earlier effective date for 
an increased rating, an exception to the general rule 
includes a case in which a veteran submits an application for 
compensation within a year after separation from service; in 
which case the effective date of a compensation award is the 
day following separation from service.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  Another exception is a case in which a 
veteran submits an application for an increased rating for a 
service-connected disorder within a year after there is 
evidence showing increased disability; in which case the 
effective date of an increased compensation award is the date 
of that evidence.  Id; Harper v. Brown, 10 Vet. App. 125, 
126-127 (1997).  Neither exception is applicable here because 
the original claim was not submitted within a year of service 
and because the original claim was for service connection, 
not for an increased rating.

The procedural history of the left hip claim is as follows.  
The veteran first submitted a claim of entitlement to service 
connection for a left hip disorder to the St. Paul, Minnesota 
RO in October 1969, about a month after his separation from 
service.  In December 1969 the St. Paul RO informed the 
veteran that it had denied the claim because he failed to 
appear for a VA examination which the RO had scheduled for 
him.  The denial letter invited the veteran to request a 
rescheduled examination.  Later that month the veteran wrote 
back to the St. Paul RO stating that he had been unable to 
appear for his examination because of employment commitments.  
The veteran also informed the RO that he was willing to be 
examined and he suggested an examination time which would be 
convenient for him.  When the veteran presented for his 
rescheduled examination he appears to have written "Refused 
exam" and signed his name on the examination form.  In a 
February 1970 rating decision the St. Paul RO again denied 
the claim, which became final when the veteran failed to 
submit a timely appeal.  See 38 C.F.R. § 3.104 (2000).

After February 1970 there is no evidence that the veteran 
sought to reopen his claim for service connection for a left 
hip disorder until the RO received his application for 
compensation on February 24, 1998.  Except for the veteran's 
SMRs, no medical evidence was associated with the claims file 
at the time of the February 24, 1998, claim to reopen.  In 
September 1998 the RO granted noncompensable service 
connection for a residual scar of the left hip from a shell 
fragment wound, effective on the date of the reopened claim.  
In February 2000 the RO recharacterized the left hip disorder 
as residuals of a left hip shell fragment wound, muscle group 
XVII, and increased the rating to 20 percent effective on 
September 23, 1999.  In October 2000 the RO amended the 
effective date for the increased rating to the date of the 
reopened claim - February 24, 1998.  The Board finds no 
evidence or legal argument militating against application of 
the general rule applies for determining the effective date 
of the 20 percent rating.

In consideration of the foregoing, the Board finds no legal 
or factual support for the veteran's assertion that his 20 
percent disability rating for a left hip disorder should or 
could be effective prior to the date of his reopened claim of 
entitlement to service connection for this disorder.  See 
38 U.S.C.A. § 5110 (West 1991).


ORDER

A rating in excess of 20 percent for residuals of a left hip 
shell fragment wound, muscle group XVII is denied.

A compensable disability rating for a scar residual from a 
shell fragment wound of the left lower leg is denied.

A compensable disability rating for a scar residual from a 
shell fragment wound of the abdomen is denied.

An effective date of prior to August 27, 1998, for service 
connection for PTSD is denied.

An effective date of prior to February 24, 1998, for a 20 
percent rating for residuals of a left hip shell fragment 
wound, muscle group XVII is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

